Plaintiff, a former employee of the Post Office Department, was removed from her position based on charges that she submitted falsified medical certificates for sick leave upon which physicians’ signatures had been forged. Having exhausted her administrative remedies, plaintiff here seeks reinstatement and back pay. On May 1, 1975 the court issued the following order:
Before CoweN, Chief Judge, Davis and Kasi-iiwa, Judges.
“This case comes before the court on defendant’s motion for summary judgment. Upon consideration thereof, since the Civil Service Commission Board of Appeals and Review decision affirming plaintiff’s removal was not arbitrary or capricious but was in fact based on substantial evidence, Powers v. United States, 169 Ct. Cl. 626 (1965) ; Harrington v. United States, 174 Ct. Cl. 1110 (1966); Polcover v. Secretary of the Treasury, 477 F. 2d 1223 (D.C. Cir. 1973), cert. denied, 414 U.S. 1001; and, also, since plaintiff suffered no procedural violations at any stage of the removal proceedings, Terry v. United States, 204 Ct. Cl. 543, 555-56, 499 F. 2d 695, 701 (1974), cert. denied, 421 U.S. 912 (1975).
“it is ordered that defendant’s motion for summary judgment be and is hereby granted and plaintiff’s petition is dismissed.”